                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

JOEL BARCELONA,

      Plaintiff,
v.                                                CASE NO. 5:18cv187-MCR-GRJ

DAVID MADDOX, et al.,

     Defendants.
_____________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated August 27, 2018. The parties have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                          Page 2 of 2




2.   This case is DISMISSED WTHOUT PREJUDICE.

3.   The clerk is directed to close the file.

DONE AND ORDERED this 15th day of October 2018.




                                  s/   M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE
